ITEMID: 001-102816
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: COMMITTEE
DATE: 2011
DOCNAME: CASE OF KARTASHEV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Anatoly Kovler;George Nicolaou;Sverre Erik Jebens
TEXT: 4. The applicant was born in 1955 and lives in Kostroma.
5. On 20 January 1999 the applicant lodged an action before the Sverdlovskiy District Court of Kostroma (“the District Court”) against the Kostroma Regional Military Commissariat seeking compensation for damage caused to his health.
6. The first hearing scheduled for 17 March 1999 did not take place due to the parties' failure to appear.
7. On 14 May and 3 June 1999 the applicant informed the court that he would not be available for a short period of time and requested that any scheduled hearings be postponed.
8. On 29 June 1999 the applicant amended his claims, following which the hearing was adjourned to obtain additional evidence. Upon arrival of the respondent's comments on the claim, on 16 September 1999 the hearing was again adjourned to collect evidence.
9. On 20 September 1999 the court granted the applicant's request for assistance in obtaining certain documents from his former military unit and sent an inquiry.
10. On 3 May 2000 the court postponed the hearing pending the applicant's convalescence.
11. On 20 June 2000 the applicant again amended the claims, following which the hearing was adjourned to obtain evidence from certain State bodies.
12. On 16 February 2001 the court granted the respondent's motion for adjournment of the proceedings pending the outcome of an inquiry at the Constitutional Court of Russia that concerned compliance of relevant legal provisions with the Constitution. On 23 October 2001 the Kostroma Regional Court (“the Regional Court”) dismissed the applicant's application for supervisory review of the above decision.
13. The Government submitted that the Constitutional Court had ruled on the relevant issues on 19 June 2002 and 25 March 2003.
14. The proceedings were resumed on 14 April 2005. Following the parties' failure to appear at two hearings, on 29 April 2005 the court left the claims without consideration. On 21 June 2005 this decision was quashed for lack of proper notification of the parties, and the proceedings were resumed.
15. The proceedings were stayed from 6 July to 17 November 2005 pending the outcome of another inquiry with the Constitutional Court of Russia, which was resolved on 7 October 2005.
16. After resumption of the proceedings the parties did not appear at two hearings, and on 28 December 2005 the court again left the claims without consideration.
17. In April and May 2006 the applicant requested that the above decision be quashed and amended his claims. The proceedings resumed on 19 May 2006.
18. Between 22 June and 31 August 2006 three hearings were adjourned at the initiative of the respondent and for the public prosecutor's default in appearance. The applicant in the meantime supplemented his claims and motioned for examination of the case in his absence.
19. On 14 September 2006 the District Court granted the applicant's claims in part awarding him 1,008,083 Russian roubles (RUB) in damages and RUB 14,049 in monthly payments of disability pension.
20. On 29 November 2006 the Regional Court overturned the judgment for errors of fact and ordered a new hearing. The appeal court also issued a decision in respect of the president of the District Court to reprimand him for breaches of procedural law and excessively long examination of the case. In particular, the appeal court pointed out that the applicant, or both parties, had not been duly notified of the hearings of 17 March 1999, 14 and 21 April, 17 November and 28 December 2005. It also noted the large interval between the hearings held in September 1999 and May 2000.
21. In December 2006 and February 2007 the applicant motioned for examination of the case in his absence.
22. On 25 December 2006 the court adjourned the hearing to allow the respondent to obtain certain evidence.
23. On 1 March 2007 the District Court again granted the claims in part, awarding the applicant RUB 1,475,149 in damages and RUB 19,858 as monthly payments.
24. On 4 June 2007 the Regional Court upheld the judgment on appeal after correcting an arithmetical error.
25. Federal Law № 68-ФЗ of 30 April 2010 (in force as of 4 May 2010) provides that in case of a violation of the right to trial within a reasonable time or of the right to enforcement of a final judgment, the Russian citizens are entitled to seek compensation of the non-pecuniary damage. Federal Law № 69-ФЗ adopted on the same day introduced the pertinent changes in the Russian legislation.
26. Section 6.2 of the Federal Law № 68-ФЗ provides that everyone who has a pending application before the European Court of Human Rights concerning a complaint of the nature described in the law has six months to bring the complaint to the domestic courts.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
